 

Exhibit 10.29

american interstate insurance company

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

american interstate insurance companY of texas

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership, control or management of Amerisafe, Inc.

CASUALTY EXCESS OF LOSS

Reinsurance Contract

 

 

 

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

 

12-27-16

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

I

 

BUSINESS COVERED

1

II

 

TERM

1

III

 

SPECIAL TERMINATION

2

IV

 

DEFINITIONS

5

 

 

Act of Terrorism

5

 

 

Declaratory Judgment Expense

5

 

 

Extra Contractual Obligations/Loss in Excess of Policy Limits

6

 

 

Loss Adjustment Expense

6

 

 

Loss Occurrence

7

 

 

Net Earned Premium

7

 

 

Written Premium

7

 

 

Policy

7

 

 

Contract Year

8

 

 

Policy Year Manual Payroll (excluding clerical)

8

 

 

Ultimate Net Loss

8

V

 

TERRITORY

8

VI

 

EXCLUSIONS

9

VII

 

TERRORISM ACT RECOVERIES

10

VIII

 

COVERAGE

11

IX

 

MATERIAL CHANGE

13

X

 

SPECIAL ACCEPTANCE

15

XI

 

REINSURANCE PREMIUM

15

XII

 

FUNDS WITHHELD ACCOUNT

16

XIII

 

NOTICE OF LOSS AND LOSS SETTLEMENTS

18

XIV

 

LIABILITY OF REINSURERS

18

XV

 

LATE PAYMENTS

18

XVI

 

REPORTS AND REMITTANCES

19

XVII

 

COMMUTATION

20

XVIII

 

NOTIONAL EXPERIENCE ACCOUNT

22

XIX

 

ANNUITIES AT THE COMPANY’S OPTION

23

XX

 

SUNSET

23

XXI

 

AGENCY AGREEMENT

23

XXII

 

SUBROGATION

24

XXIII

 

ERRORS AND OMISSIONS

24

XXIV

 

OFFSET

24

XXV

 

CURRENCY

24

XXVI

 

TAXES

25

XXVII

 

FEDERAL EXCISE TAX

25

XXVIII

 

FOREIGN ACCOUNT TAX COMPLIANCE ACT (“FATCA”)

25

XXIX

 

UNAUTHORIZED REINSURANCE

26

XXX

 

NET RETAINED LINES

29

XXXI

 

THIRD PARTY RIGHTS

30

XXXII

 

SEVERABILITY

30

XXXIII

 

GOVERNING LAW

30

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

 

12-27-16

 

--------------------------------------------------------------------------------

 

XXXIV

 

ACCESS TO RECORDS

30

XXXV

 

CONFIDENTIALITY

30

XXXVI

 

INSOLVENCY

32

XXXVII

 

ARBITRATION

33

XXXVIII

 

EXPEDITED ARBITRATION

35

XXXIX

 

SERVICE OF SUIT

35

XL

 

MODE OF EXECUTION

36

XLI

 

ENTIRE AGREEMENT

36

XLII

 

INTERMEDIARY

37

 

 

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

 

 

 

 

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

 

12-27-16

 

--------------------------------------------------------------------------------

 

CASUALTY EXCESS OF LOSS

reinsurance contract

(the “Contract”)

between

american interstate insurance company

SILVER OAK CASUALTY, INC.

both of Omaha, Nebraska

and

american interstate insurance companY of texas

Austin, Texas

and

any other insurance companies which are now or hereafter come under the
ownership, control or management of Amerisafe, Inc.

(collectively the “Company”)

and

THE SUBSCRIBING REINSURER(s) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(s)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

A.

By this Contract the Reinsurer agrees to reinsure the excess liability of the
Company under its Policies that are in force at the effective time and date
hereof or issued or renewed at or after that time and date, and classified by
the Company as Workers’ Compensation, Employers Liability, including but not
limited to coverage provided under the U.S. Longshore and Harbor Workers’
Compensation Act, Jones Act, Outer Continental Shelf Lands Act and any other
Federal Coverage extensions, subject to the terms, conditions and limitations
hereafter set forth.  Coverage hereunder includes Policies classified as loss
sensitive, including but not limited to large deductible Policies.

article II

TERM

A.

This Contract shall apply to all losses occurring during the period 12:01 a.m.,
Standard Time, January 1, 2017 (as set forth in the Company’s policies) to
12:01 a.m., Standard Time, January 1, 2020.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

1

12-27-16

 

--------------------------------------------------------------------------------

 

B.

Upon the expiration or termination of this Contract, the entire liability of the
Reinsurer for losses occurring subsequent to the date of expiration or
termination shall cease concurrently with the date of expiration or termination
of this Contract.

C.

If this Contract expires or is terminated while a Loss Occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
Loss Occurrence had occurred prior to the expiration of this Contract, provided
that no part of such Loss Occurrence is claimed against any renewal or
replacement of this Contract.

D.

The Reinsurer shall have no right to either terminate or commute this Contract
other than as set forth in paragraph F of the MATERIAL CHANGE ARTICLE or
paragraph A of the COMMUTATION ARTICLE or paragraph B of the SPECIAL TERMINATION
ARTICLE.

E.

This Contract shall continue in force and shall apply, subject to all of the
terms and limits hereof, to the Company’s Ultimate Net Loss until this Contract
has been commuted in accordance with the terms of the COMMUTATION ARTICLE or
until all Ultimate Net Loss has been paid by the Reinsurer in accordance with
the terms of the COVERAGE ARTICLE.

ARTICLE III

SPECIAL TERMINATION

A.

The Company may terminate a subscribing reinsurer’s share in this Contract by
giving 90 days written notice to the subscribing reinsurer upon the happening of
any one of the following circumstances:

 

1.

A State Insurance Department or other legal authority orders the subscribing
reinsurer to cease writing business, or

 

2.

The subscribing reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operations, or

 

3.

For any period not exceeding 12 months which commences no earlier than 12 months
prior to the inception of this Contract, the subscribing reinsurer’s
policyholders’ surplus, as reported in the financial statements of the
subscribing reinsurer (as respects a subscribing reinsurer domiciled outside the
United States, policyholders’ surplus shall mean the sum of share capital and
contributed capital as stated in the subscribing reinsurer’s audited financial
statement) has been reduced by 20.0% or more, or

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

2

12-27-16

 

--------------------------------------------------------------------------------

 

 

4.

The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer’s operations previously, or

 

5.

The subscribing reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent, or

 

6.

The subscribing reinsurer receives an A. M. Best rating of lower than A‑, or an
S&P financial strength rating of lower than A‑, or

 

7.

The subscribing reinsurer has ceased writing new and renewal reinsurance for the
lines of business covered hereunder, or

 

8.

The Company’s outside auditors determine during the first two months of the Term
of the Contract that the Contract does not provide sufficient risk transfer to
constitute reinsurance in accordance with the Financial Accounting Standards
Board Statements guidelines.

 

9.

The subscribing reinsurer has failed to comply with the funding requirements set
forth in the UNAUTHORIZED REINSURANCE ARTICLE.

B.

A subscribing reinsurer may terminate their share of this Contract by giving 90
days’ written notice to the Company upon the happening of any one of the
following circumstances:

 

1.

A State Insurance Department or other legal authority orders the Company to
cease writing business, or

 

2.

The Company has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there has been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations, or

 

3.

The Company has become merged with, acquired or controlled by any company,
corporation, or individual(s) not controlling the Company’s operations
previously.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

3

12-27-16

 

--------------------------------------------------------------------------------

 

C.

In the event of termination in accordance with paragraph A or B, above, or in
accordance with paragraph F of the MATERIAL CHANGE ARTICLE, the following shall
apply as respects reinsurance premium and reinsurance limits:

 

1.

If terminated prior to or at the expiration of Contract Year 1, the reinsurance
premium and the annual aggregate deductibles for Parts A and B of the COVERAGE
ARTICLE shall be calculated based on Net Earned Premium through the  termination
date. The Reinsurer’s limit of liability in respect of all losses occurring
during the term of this Contract shall be equal to the limits available any one
Contract Year under the COVERAGE ARTICLE being 5.0% of Net Earned Premium, as
calculated above, and 3.0% of Net Earned Premium, as calculated above, under
Part A and Part B respectively.

 

2.

If terminated at any time during Contract Year 2 or Contract Year 3, the
reinsurance premium and the annual aggregate deductibles and Contract Year
limits for Parts A and B of the COVERAGE ARTICLE shall be calculated as
specified in the REINSURANCE PREMIUM ARTICLE and COVERAGE ARTICLE for any full
Contract Year prior to the termination date.  For the Contract Year in which
termination occurs, the reinsurance premium and the annual aggregate deductibles
under Parts A and B of the COVERAGE ARTICLE shall be calculated based on Net
Earned Premium for that Contract Year through the termination date.  The
Reinsurer’s limit of liability in respect of losses occurring during the
Contract Year in which the termination occurs shall be equal to 5.0% of Net
Earned Premium for that Contract Year, as calculated above, and 3.0% of Net
Earned Premium for that Contract Year, as calculated above, under Part A and
Part B respectively.   The Reinsurer’s limit of liability in respect of all
losses occurring during the term of this Contract shall be equal to the limits
available during the term of this Contract under the COVERAGE ARTICLE being
3.33% of Net Earned Premium and 1.0% of Net Earned Premium for all applicable
Contract Years through the termination date under Part A and Part B
respectively.

D.

In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company has the option, but
not obligation, to commute the subscribing reinsurer’s past liabilities for
losses in accordance with the COMMUTATION ARTICLE.

E.

In the event the Company terminates a subscribing reinsurer’s share in this
Contract under the provision of this Article, the Company shall have the option
to require the subscribing reinsurer to fund its share of known outstanding
losses that have been reported to the subscribing reinsurer and allocated loss
adjustment expense relating thereto, losses and allocated loss adjustment
expense paid by the Company but not recovered from the subscribing reinsurer,
reserves for losses incurred but not reported as per the Company’s statutory
accounts, unearned premium and any positive Notional Experience Account balance
accrued by the Company, as shown in the statement prepared by the Company, and
any other balances or financial obligations.  Within 30 days of the Company’s
written request to fund, the subscribing reinsurer shall provide to the Company
a clean, unconditional, evergreen, irrevocable letter of credit or a trust
agreement which establishes

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

4

12-27-16

 

--------------------------------------------------------------------------------

 

a trust account for the benefit of the Company.  The method of funding must be
acceptable to the Company, shall be established with a financial institution
suitable to the Company, shall comply with any applicable state or federal laws
or regulations involving the Company’s ability to recognize these agreements as
assets or offsets to liabilities in such jurisdictions and shall be at the sole
expense of the subscribing reinsurer.  The Company and the subscribing reinsurer
may mutually agree on alternative methods of funding or the use of a combination
of methods.  This option is available to the Company at any time there remains
any outstanding liabilities of the subscribing reinsurer.  Notwithstanding the
foregoing, the Company shall not require funding in accordance with this
subparagraph in the event the subscribing reinsurer has otherwise fully funded
its obligations under this Contract in a manner acceptable to the Company.

article IV

definitions

A.

Act of Terrorism

“Act of Terrorism” as used herein shall follow the definition provided under the
Terrorism Risk Insurance Act of 2002 (TRIA) and as amended by the Terrorism Risk
Insurance Extension Act of 2005 (TRIEA) and the Terrorism Risk Insurance Program
Reauthorization Acts of 2007 and 2015 (TRIPRA), together and including any
extensions or replacement thereof, the “Terrorism Act.”

In the event the Terrorism Act is not extended or renewed, Act of Terrorism
shall mean a violent act or an act that is dangerous to human life; property; or
infrastructure that 1) has resulted in damage within the United States, or
outside of the United States in the case of an air carrier or vessel, 2) was
committed by an individual or individuals as part of an effort to coerce the
civilian population of the United States or to influence the policy or affect
the conduct of the United States Government by coercion.  The Company shall
determine the application of the above definition.

An “Act of Terrorism” may include an act involving the use and/or dispersal of
nuclear, chemical, biological or radiological agents.

B.

Declaratory Judgment Expense

“Declaratory Judgment Expense” as used herein shall mean all expenses incurred
by the Company in connection with a declaratory judgment action brought to
determine the Company’s defense and/or indemnification obligations that are
allocable to a specific claim subject to this Contract.  Declaratory Judgment
Expense shall be deemed to have been incurred on the date of the original loss
(if any) giving rise to the declaratory judgment action.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

5

12-27-16

 

--------------------------------------------------------------------------------

 

C.

Extra Contractual Obligations/Loss in Excess of Policy Limits

 

1.

Extra Contractual Obligations

This Contract shall protect the Company for any “Extra Contractual Obligations”
which as used herein shall mean any punitive, exemplary, compensatory or
consequential damages, other than Loss in Excess of Policy Limits, paid or
payable by the Company as a result of an action against it by its insured, its
insured’s assignee or a third party claimant, by reason of alleged or actual
negligence, fraud or bad faith on the part of the Company in handling a claim
under a Policy subject to this Contract.

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

2.

Loss in Excess of Policy Limits

This Contract shall protect the Company for any “Loss in Excess of Policy
Limits” which as used herein shall mean an amount that the Company would have
been contractually liable to pay had it not been for the limit of the original
Policy as a result of an action against it by its insured, its insured’s
assignee or a third party claimant.  Such loss in excess of the limit shall have
been incurred because of failure by the Company to settle within the Policy
limit, or by reason of alleged or actual negligence, fraud, or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

3.

This paragraph C shall not apply where an Extra Contractual Obligation and/or
Loss in Excess of Policy Limits has been incurred due to an adjudicated finding
of fraud committed by a member of the Board of Directors or a corporate officer
of the Company acting individually or collectively or in collusion with a member
of the Board of Directors or a corporate officer or a partner of any other
corporation or partnership.

D.

Loss Adjustment Expense

“Loss Adjustment Expense” as used herein shall mean all costs and expenses
allocable to a specific claim that are incurred by the Company in the
investigation, appraisal, adjustment, settlement, litigation, defense,
disposition or appeal of a specific claim, including court costs and costs of
supersedeas and appeal bonds, and including 1) pre‑judgment interest, unless
included as part of the award or judgment; 2) post‑judgment interest; 3) legal
expenses and costs incurred in connection with coverage questions and legal
actions connected thereto, including Declaratory Judgment Expense; and 4) a pro
rata share of salaries and expenses of Company field employees, and expenses of
other Company employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract.  Loss Adjustment Expense does not include unallocated loss adjustment
expense.  Unallocated loss adjustment expense includes, but is not limited to,
salaries and expenses of employees, other than (4) above, and office and other
overhead expenses.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

6

12-27-16

 

--------------------------------------------------------------------------------

 

E.

Loss Occurrence

“Loss Occurrence” as used in this Contract shall mean any one disaster or
casualty or accident or loss or series of disasters or casualties or accidents
or losses arising out of or caused by one event.  The Company shall be the sole
judge of what constitutes one event as outlined herein and in the original
Policy.

As respects losses resulting from Occupational or Industrial Disease or
Cumulative Trauma, each employee shall be considered a separate Loss Occurrence
subject to the following:

Losses resulting from Occupational or Industrial Disease or Cumulative Trauma
suffered by employees of an insured for which the employer is liable, as a
result of a sudden and accidental event not exceeding 72 hours in duration,
shall be considered one Loss Occurrence and may be combined with losses
classified as other than Occupational or Industrial Disease or Cumulative Trauma
which arise out of the same event and the combination of such losses shall be
considered as one Loss Occurrence within the meaning hereof.

A loss with respect to each employee affected by an Occupational Disease or
Cumulative Trauma shall be deemed to have been sustained by the Company on the
date of the beginning of the disability for which compensation is payable.

The terms “Occupational or Industrial Disease” and “Cumulative Trauma” as used
in this Contract shall be as defined by applicable statutes or regulations.

F.

Net Earned Premium

Net Earned Premium” as used herein is defined as the gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract, less dividends paid or accrued. As respects large deductible
Policies, Net Earned Premium shall be net of any applicable deductible credit.

G.

Written Premium

“Written Premium” as used herein is defined as used in the company’s data
system.

H.

Policy

“Policy” or “Policies” as used herein shall mean the Company’s binders, policies
and contracts providing insurance or reinsurance on the classes of business
covered under this Contract.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

7

12-27-16

 

--------------------------------------------------------------------------------

 

I.

Contract Year

“Contract Year” as used herein shall mean each 12-month period as follows:

 

1.

Contract Year 1: 12:01 a.m., Standard Time, January 1, 2017 (as set forth in the
Company’s policies) to 12:01 a.m., Standard Time, January 1, 2018.

 

2.

Contract Year 2: 12:01 a.m., Standard Time, January 1, 2018 (as set forth in the
Company’s policies) to 12:01 a.m., Standard Time, January 1, 2019.

 

3.

Contract Year 3: 12:01 a.m., Standard Time, January 1, 2019 (as set forth in the
Company’s policies) to 12:01 a.m., Standard Time, January 1, 2020.

J.

Policy Year Manual Payroll (excluding clerical)

“Policy Year Manual Payroll (excluding clerical)” shall mean manual payroll as
used for applying manual premium rates for policies incepting or renewed during
the calendar year excluding manual payroll for Manual Class Codes 8810 and 953.
The 2016 Policy year manual payroll (excluding clerical) is estimated to be
$5,010,000,000.

K.

Ultimate Net Loss

“Ultimate Net Loss” shall mean the actual loss, including but not limited to ex
gratia payments, any pre-judgment interest which is included as part of the
award or judgment, “Second Injury Fund” assessments that can be allocated to
specific claims, Loss Adjustment Expense, 90% of Loss in Excess of Policy
Limits, and 90% of Extra Contractual Obligations, paid or to be paid by the
Company on its net retained liability after making deductions for all
recoveries, subrogations and all claims on inuring reinsurance, whether
collectible or not; provided, however, that in the event of the insolvency of
the Company, payment by the Reinsurer shall be made in accordance with the
provisions of the Insolvency Article.  Nothing herein shall be construed to mean
that losses under this Contract are not recoverable until the Company’s Ultimate
Net Loss has been ascertained.  As respects large deductible Policies, Ultimate
Net Loss shall be net of any applicable deductible.

Notwithstanding the definition of “Ultimate Net Loss” herein, the provisions of
paragraph H of the COVERAGE ARTICLE as respects the Minnesota Workers’
Compensation Reinsurance Association shall apply.

article V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

8

12-27-16

 

--------------------------------------------------------------------------------

 

article VI

exclusions

A.

This Contract does not apply to and specifically excludes the following:

 

1.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except:

 

a.

Agency reinsurance where the policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
Company policies at the next anniversary or expiration date; and

 

b.

Intercompany reinsurance between any of the reinsured companies under this
Contract.

 

2.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause – Liability –
Reinsurance – U.S.A.” (NMA 1590 21/9/67) attached hereto.

 

3.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association, including Assigned Risk Plans or similar plans; however, this
exclusion shall not apply to liability under a Policy specifically designated to
the Company from an Assigned Risk Plan or similar plan.

 

4.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any Insolvency Fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

5.

Any “Act of Terrorism” directly or indirectly involving the use of nuclear,
chemical, biological or radiological devices.

 

6.

Workers’ Compensation where the principal exposure, as defined by the governing
class code, is:

 

a.

Operation of aircraft, but only if the annual estimated policy premium is
$250,000 or more;

 

b.

Operation of Railroads, subways or street railways;

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

9

12-27-16

 

--------------------------------------------------------------------------------

 

 

c.

Manufacturing, assembly, packing or processing of fireworks, fuses,
nitroglycerine, magnesium, pyroxylin, ammunition or explosives.  This exclusion
does not apply to the assembly, packing or processing of explosives when the
estimated annual premium is under $250,000 and does not apply to the commercial
use of explosives

 

d.

Underground mining.

 

7.

All excess of loss reinsurance assumed by the Company.

 

8.

Business written by the Company on a co-indemnity basis where the Company is not
the controlling carrier.

 

9.

As regards interests which at the time of loss or damage are on shore, no
liability shall attach hereto in respect to any loss or damage which is
occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority.  This War Exclusion
Clause shall not, however, apply to interests which at time of loss  or damage
are within the territorial limits of the United States of America
(comprising  the Fifty States of the Union, the District of Columbia and
including bridges between the United States of America and Mexico provided they
are under United States ownership), Canada, St. Pierre and Miquelon, provided
such interests are insured under policies containing a standard war or
hostilities or warlike operations exclusion clause.

B.

Notwithstanding the foregoing, any reinsurance falling within the scope of one
or more of the exclusions set forth above that is specially accepted by the
Reinsurer from the Company shall be covered under this Contract and be subject
to the terms hereof.

C.

Should a court of competent jurisdiction invalidate any exclusion or expand
coverage of the original Policy of the Company, any amount of Loss for which the
Company would not be liable, except for such invalidation or expansion of
coverage, shall not be subject to any of the exclusions, conditions and
limitations hereinafter set forth under this Contract.

article VII

terrorism Act RECOVERIES

A.

Any financial assistance the Company receives under the Terrorism Act, shall
apply as follows:

 

1.

Except as provided in subparagraph 2 below, any such financial assistance shall
inure solely to the benefit of the Company and shall be entirely disregarded in
applying all of the provisions of this Contract.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

10

12-27-16

 

--------------------------------------------------------------------------------

 

 

2.

If losses occurring hereunder result in recoveries made by the Company both
under this Contract and under the Terrorism Act, and such recoveries, together
with any other reinsurance recoverables made by the Company applicable to said
losses, exceed the total amount of the Company’s insured losses, any amount in
excess thereof shall reduce the Ultimate Net Loss subject to this Contract for
the losses to which the Terrorism Act assistance applies.  These recoveries
shall be returned in proportion to each Reinsurer’s paid share of the loss.

B.

Nothing herein shall be construed to mean that the losses under this Contract
are not recoverable until the Company has received financial assistance under
the Terrorism Act.

article VIII

COVERAGE

A.

Part A

The Reinsurer shall be liable for the amount of Ultimate Net Loss in excess of
the Company’s retention, being $2,000,000 each Loss Occurrence, subject to a
limit of liability to the Reinsurer of $8,000,000 each Loss Occurrence.  No paid
recovery shall be made under this Part A unless and until the Company shall have
first satisfied an annual aggregate deductible in respect of all cumulative paid
losses otherwise recoverable under this Part A equal to the greater of 1.5% of
Net Earned Premium or $4,445,000 for the applicable Contract Year.  The
Reinsurer’s liability in respect of all losses occurring during any one Contract
Year of this Contract shall not exceed the lesser of:

 

1.

5.0% of Net Earned Premium for the applicable Contract Year, or

 

2.

$22,225,000 with respect to Contract Year 1,

$22,225,000 with respect to Contract Year 2, and

$22,225,000 with respect to Contract Year 3.

The Reinsurer’s liability in respect of all losses occurring during the term of
this Contract shall not exceed the lesser of:

 

1.

3.33% of Net Earned Premium for all Contract Years over the term of this
Contract, or

 

2.

$44,450,000.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

11

12-27-16

 

--------------------------------------------------------------------------------

 

Part B

The Reinsurer shall be liable for the amount of Ultimate Net Loss in excess of
the Company’s retention, being $2,000,000 each Loss Occurrence, subject to a
limit of liability to the Reinsurer of $8,000,000 each Loss Occurrence.  No paid
recovery shall be made under this Part B unless and until the Company shall have
first satisfied an annual aggregate deductible in respect of all cumulative paid
losses otherwise recoverable under this Part B equal to the sum of i) the annual
aggregate deductible under Part A as calculated above plus ii) 5.0% of Net
Earned Premium for the applicable Contract Year.  The Reinsurer’s liability in
respect of all losses occurring during any one Contract Year of this Contract
shall not exceed the lesser of:

 

1.

3.0% of Net Earned Premium for the applicable Contract Year, or

 

2.

$13,335,000 with respect to Contract Year 1,

$13,335,000 with respect to Contract Year 2, and

$13,335,000 with respect to Contract Year 3.

The Reinsurer’s liability in respect of all losses occurring during the term of
this Contract shall not exceed the lesser of:

 

1.

1.0% of Net Earned Premium for all Contract Years over the term of this
Contract, or

 

2.

$13,335,000.

For avoidance of doubt, this Contract shall be subject to a Loss Occurrence
limit equal to $8,000,000 and shall be inclusive of all indemnity, Extra
Contractual Obligations, Loss in Excess of Policy Limits amounts and Loss
Adjustment Expenses recoverable under this Contract with respect to each Loss
Occurrence.

B.

The Company shall be permitted to purchase (or maintain) other reinsurance which
inures to the benefit of this Contract.

C.

The Company shall be permitted to carry excess of loss reinsurance applying to
Workers’ Compensation risks in the State of Minnesota, actual recoveries under
which shall inure to the benefit of this Contract. Such coverage shall be
provided through the Minnesota Workers’ Compensation Reinsurance Association.
Notwithstanding the treatment of inuring coverage in the definition of Ultimate
Net Loss, the liability of the Reinsurer for Minnesota Workers’ Compensation
risks is not released.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

12

12-27-16

 

--------------------------------------------------------------------------------

 

ARTICLE IX

MATERIAL CHANGE

The Company shall not introduce material changes in its generally established
practices, including but not limited to claims, acceptance and underwriting
policies, its inuring reinsurance protection and loss reserving process
(including the allocation of loss adjustment expenses between allocated and
unallocated) in any manner which materially affects this Contract, unless the
Company has received the prior written approval from the Reinsurer.

A.

Prior to the start of each of Contract Year 2 and Contract Year 3, a
determination shall be made as respects whether a Material Change to the
underlying Business Covered by this Contract has occurred.

B.

The Company shall provide to Reinsurer, no later than October 15 of each of 2017
and 2018, a schedule of Written Premium in total and for the Governing Class
Groups enumerated in subparagraph 5 below.  Written Premium for purposes of this
Article shall be:

 

1.

With respect to the determination for Contract Year 2: actual Written Premium
from the effective date of this Contract, being January 1, 2017 through
September 30, 2017 plus projected Written Premium from October 1, 2017 through
December 31, 2018, and

 

2.

With respect to the determination for Contract Year 3: actual Written Premium
from the effective date of this Contract, being January 1, 2017 through
September 30, 2018 plus projected Written Premium from October 1, 2018 through
December 31, 2019.

 

3.

To the extent that the ratio of Written Premium for each of the Governing Class
Groups enumerated in subparagraph 5 below to Written Premium in total, both
figures as calculated above, is within the applicable ranges listed in
subparagraph 5, no Material Change in Business Covered shall have been deemed to
occur and the operation of this Contract shall continue without change or
modification.

 

4.

To the extent that the ratio of Written Premium for any of the Governing Class
Groups enumerated in subparagraph 5 below to Written Premium in total, both
figures as calculated above, is outside the applicable ranges listed in
subparagraph 5, or to the extent that the Logging component of the Lumber
Governing Class Group exceeds five percentage points of Written Premium in
total, a Material Change in Business Covered shall have been deemed to occur.

 

5.

The Governing Class Groups and their applicable ranges shall be as follows:

Construction – No less than 20% nor more than 50%

Trucking – No less than 12.5% nor more than 35%

Lumber – No less than 2.5% nor more than 17.5%

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

13

12-27-16

 

--------------------------------------------------------------------------------

 

Roofing – No less than 2.5% nor more than 17.5%

Manufacturing – No less than 1.0% nor more than 15%.

All such ratios being calculated as total Written Premium for the enumerated
Governing Class Groups as calculated under paragraph B above for the period
specified therein divided by total Written Premium for all Governing Class
Groups as calculated under paragraph B above for the period specified therein.

C.

The Company shall provide to Reinsurer, no later than October 15 of each of 2017
and 2018, a calculation of Policy Year Manual Payroll (excluding clerical) for
the current Contract Year. Policy Year Manual Payroll (excluding clerical) for
purposes of this Article shall be:

 

1.

With respect to the determination for Contract Year 2: actual policy year manual
payroll from the effective date of this Contract, being January 1, 2017 through
September 30, 2017 plus projected policy year manual payroll from October 1,
2017 through December 31, 2017, in each case excluding policy year manual
payroll in Manual Class Codes 8810 and 953, and

 

2.

With respect to the determination for Contract Year 3: actual policy year manual
payroll from the first day of Contract Year 2, being January 1, 2018 through
September 30, 2018 plus projected policy year manual payroll from October 1,
2018 through December 31, 2018, in each case excluding policy year manual
payroll in Class Codes 8810 and 953.

 

3.

To the extent that Policy Year Manual Payroll (excluding clerical) as determined
above for Contract Year 2 is less than or equal to $6,012,000,000, no Material
Change in Business Covered shall have been deemed to occur and the operation of
this Contract shall continue without change or modification.

 

4.

To the extent that Policy Year Manual Payroll (excluding clerical) as determined
above for Contract Year 2 is more than $6,012,000,000, a Material Change in
Business Covered shall have been deemed to occur.

 

5.

To the extent that Policy Year Manual Payroll (excluding clerical) as determined
above for Contract Year 3 is less than or equal to $6,763,900,000, no Material
Change in Business Covered shall have been deemed to occur and the operation of
this Contract shall continue without change or modification.

 

6.

To the extent that Policy Year Manual Payroll (excluding clerical) as determined
above for Contract Year 3 is more than $6,763,900,000, a Material Change in
Business Covered shall have been deemed to occur.

D.

A Material Change shall have been deemed to occur if the Company acquires,
during the term of this Contract, any insurance or reinsurance company having
annual subject premium of $20,000,000 or more.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

14

12-27-16

 

--------------------------------------------------------------------------------

 

E.

If a Material Change has been deemed to occur under paragraphs B, C or D above
for any Contract Year, Company and Reinsurer shall mutually agree to such
modifications of this contract as shall be deemed necessary to reflect the
Material Change, including but not limited to, changes in Exclusions,
Reinsurance Premium, the Company’s annual aggregate deductible, the Reinsurer’s
fixed expenses or any other Contract features or the adoption of new limitations
or changes in coverage.

F.

If a Material Change has been deemed to occur under paragraphs B or C above for
either Contract Year 2 or Contract Year 3, and the Company and Reinsurer are not
able to mutually agree to the necessary modifications described in paragraph E
above, then the Reinsurer may cancel the Contract at the end of Contract Year 1
or Contract Year 2 as applicable, by the provision of 45 calendar days’ prior
written notice by certified mail. If such notice of cancellation is not
received, the operation of this Contract shall continue without change.

G.

In the event of termination in accordance with paragraph F, above, paragraph C
of the SPECIAL TERMINATION ARTICLE shall apply with respect to the calculation
of the contract terms listed therein.

H.

If a Material Change has been deemed to occur under paragraph D above for any
Contract Year and the Company and Reinsurer are not able to mutually agree to
the necessary modifications described in paragraph E above, then this Contract
shall not apply to the acquired company and any business written by such
acquired company shall be excluded.

article X

Special Acceptance

From time to time the Company may request a special acceptance applicable to
this Contract.  For purposes of this Contract, in the event subscribing
reinsurers whose combined shares in the interests and liabilities of the
Reinsurer is 50% or greater agree to a special acceptance, such agreement shall
be binding on all subscribing reinsurers.  If such agreement is not achieved,
such special acceptance shall be made to this Contract only with respect to the
interests and liabilities of each subscribing reinsurer who agrees to the
special acceptance.  Should denial for special acceptance not be received within
10 working days of said request, the special acceptance shall be deemed
automatically agreed.  In the event a reinsurer becomes a party to this Contract
subsequent to one or more special acceptances hereunder, the new reinsurer shall
automatically accept such special acceptance(s) as being covered hereunder.

article xi

REINSURANCE PREMIUM

A.

As premium for the reinsurance provided hereunder, the Company shall pay the
Reinsurer 2.1% of its Net Earned Premium for each Contract Year during the term
of this Contract, subject to a minimum annual premium of $6,223,000.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

15

12-27-16

 

--------------------------------------------------------------------------------

 

B.

The Company shall pay the Reinsurer a deposit premium of $7,779,000 for Contract
Year 1; $7,779,000 for Contract Year 2; and $7,779,000 for Contract Year 3.  The
deposit premium for each Contract Year will be paid in four equal installments
on each January 1, April 1, July 1 and October 1 of the respective Contract
Year.

C.

The Reinsurer shall allow the Company a 30.0% commission on all premiums ceded
to the Reinsurer hereunder.  The Company shall allow the Reinsurer return
commission on return premiums at the same rate.

D.

Within 90 days after the expiration of each Contract Year, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A, and any additional premium due the
Reinsurer or return premium due the Company shall be remitted within 15 days of
receipt of such report.

article XIi

FUNDS WITHHELD ACCOUNT

A.

At the subscribing reinsurer’s option, the Company shall retain any and all
Reinsurance Premiums due hereunder on a Funds Withheld basis, provided however
that payment of the subscribing reinsurer’s fixed expenses at a rate of 22.5% of
the Reinsurance Premium shall be paid in cash to the subscribing reinsurer at
such time as the respective Reinsurance Premiums are due and shall not be
affected by the terms of this FUNDS WITHHELD ACCOUNT ARTICLE.

B.

In consideration of the subscribing reinsurer choosing this Funds Withheld
option, the Company agrees (i) to calculate a Notional Funds Withheld Account
Balance from the inception of this Contract until there is a complete and final
release of all of the Reinsurer’s obligations to the Reinsured under this
Contract and (ii) that the Notional Funds Withheld Account Balance (as defined
below) may be offset by the Reinsurer against liability of any nature whatsoever
(whether then contingent, due and payable, or in the future becoming due) that
it may then have, or in the future may have, under this Contract and (iii) such
offset shall occur as a condition precedent to any payments by the Reinsurer
hereunder.

C.

As of the close of each calendar quarter, and at any other time as required, the
Company shall calculate the balance of the Notional Funds Withheld Account as
follows:

 

1.

100% of the balance of the Notional Funds Withheld Account from the immediately
preceding calendar quarter (at the Inception Date of this Contract, the starting
balance is zero); less

 

2.

100% of the Company’s Ultimate Net Loss paid or deemed paid by the Reinsurer
since the preceding calendar quarter; plus

 

3.

The Reinsurance Premium deemed received by the Reinsurer since the preceding
calendar quarter; less

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

16

12-27-16

 

--------------------------------------------------------------------------------

 

 

4.

The Ceding Commission deemed paid by the Reinsurer since the preceding calendar
quarter; less

 

5.

The Reinsurer’s fixed expenses at a rate of 22.5% of (3); plus

 

6.

The interest credit since the preceding calendar quarter. Such interest credit
shall be equal to the result of the “interest crediting rate” applied to the
quarter end sum of    [1 minus 2 plus 3 minus 4 minus 5].

The interest crediting rate shall be equal to one fourth (.25) of the greater
of:

 

a.

The five (5) year U.S. Treasury note rate as published in the Wall Street
Journal on the first business day of each Contract Year minus fifty (50) basis
points, or

 

b.

4.0%.

E.

If the Contract has not been commuted by December 31, 2022, a subscribing
reinsurer may terminate the Funds Withheld election under this FUNDS WITHHELD
ACCOUNT ARTICLE at their option on July 1, 2023 or on each January 1st or July
1st subsequent to that date (the Reversion Date) by giving 90 days’ written
notice to the Company.

Following receipt of written notice to terminate the Funds Withheld election,
the Company will calculate the Notional Funds Withheld Account Balance as of the
Reversion Date and remit such balance to the reinsurer within 15
days.  Subsequent to such termination, the Notional Experience Account Balance
will be calculated on a funds transferred basis.

F.

A subscribing reinsurer may terminate the Funds Withheld election under this
FUNDS WITHHELD ACCOUNT ARTICLE by giving 15 days’ written notice to the Company
upon the happening of any one of the following circumstances:

 

1.

A State Insurance Department or other legal authority orders the Company to
cease writing business, or

 

2.

The Company has become merged with, acquired or controlled by any company,
corporation, or individual(s) not controlling the subscribing reinsurer’s
operations previously, or

 

3.

The Company receives an A. M. Best rating of lower than B + +, or

 

4.

American Interstate Insurance Company’s total adjusted capital is less than 225%
of its authorized control level risk based capital.

Following receipt of written notice to terminate the Funds Withheld election,
the Company will calculate the Notional Funds Withheld Account Balance as of
that date and remit such balance to the reinsurer within 15 days.  Subsequent to
such termination, the Notional Experience Account Balance will be calculated on
a funds transferred basis.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

17

12-27-16

 

--------------------------------------------------------------------------------

 

G.

For all avoidance of doubt, it is intended that if a subscribing reinsurer
chooses the Funds Withheld option as described above then the Notional Funds
Withheld Account Balance as calculated above at any date shall equal the
subscribing reinsurer’s share of the Notional Experience Account, as calculated
in the NOTIONAL EXPERIENCE ACCOUNT ARTICLE as of that same date.

article XIIi

NOTICE OF LOSS and Loss SETTLEMENTS

All loss settlements made by the Company that are within the terms and
conditions of this Contract (including but not limited to ex gratia payments)
shall be binding upon the Reinsurer, and the Reinsurer agrees to pay all amounts
for which it may be liable upon receipt of satisfactory evidence of the amount
paid by the Company.  Upon receipt of the Summary Report as described below in
the REPORTS AND REMITTANCES ARTICLE, the Reinsurer agrees to promptly pay or
allow, as the case may be, its share of each such settlement in accordance with
this Contract.

ARTICLE Xiv

LIABILITY OF REINSURERS

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same rates, terms, conditions,
interpretations and waivers and to the same modifications, alterations, and
cancellations, as the respective policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company.

ARTICLE XV

Late Payments

(The provisions of this article shall not be implemented unless specifically
invoked, in writing, by one of the parties to the Contract.)

A.

In the event any premium, loss or other payment due either party is not received
by the Intermediary hereunder by the payment due date, the party to whom payment
is due may, by notifying the Intermediary in writing, require the debtor party
to pay, and the debtor party agrees to pay, an interest penalty on the amount
past due calculated for each such payment on the last business day of each month
as follows:

 

1.

The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

2.

1/365ths of a rate equal to U.S. Prime Rate as published in The Wall Street
Journal on the first business day following the date a remittance becomes due
plus 300 basis points; times

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

18

12-27-16

 

--------------------------------------------------------------------------------

 

 

3.

The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

B.

The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

1.

As respects the payment of deposits and premiums due the Reinsurer, the due date
shall be as provided for in the applicable section of this Contract.

 

2.

As respects any claim or loss payment due the Company, the due date shall be as
provided for in the applicable section of this Contract.

 

3.

As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract.

C.

For purposes of interest calculation only, amounts due hereunder shall be deemed
paid upon receipt by the Intermediary.  The validity of any claim or payment may
be contested under the provisions of this Contract.  If the debtor party
prevails in an arbitration, or any other proceeding, there shall be no interest
penalty due.  Otherwise, any interest will be calculated and due as outlined
above.

D.

Interest penalties arising out of the application of this Article that are $100
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

E.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by applicable law, such interest rate shall be modified to the
highest rate permitted by the applicable law

ARTICLE XVi

REPORTS AND REMITTANCES

A.

Quarterly Reports and Remittances:

 

1.

While this Contract is in force, within 60 calendar days from the end of each
calendar quarter, the Company shall supply to the Reinsurer a Quarterly
Statement, as filed with the Nebraska Department of Insurance and a Summary
Report listing:

 

a.

The Company’s quarterly Net Earned Premium.

 

b.

The aggregate amount of Ultimate Net Loss, including paid, case outstanding, and
IBNR components of this total.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

19

12-27-16

 

--------------------------------------------------------------------------------

 

 

c.

The portion of paid, case outstanding, and IBNR Ultimate Net Loss ceded under
this Contract from inception of this Contract and for the quarter.

 

d.

Claims reserved by the Company at 50% of its retention hereunder.

 

e.

A report showing the Notional Funds Withheld Account Balance as calculated in
the FUNDS WITHHELD ACCOUNT ARTICLE (if applicable).

All for business covered during the term of this Contract as reflected in the
Quarterly Statement.

 

2.

While this contract is in force, within 60 calendar days from the end of each
calendar quarter, the subscribing reinsurers shall supply to the Company a
report showing the Notional Experience Account Balance as calculated in the
NOTIONAL EXPERIENCE ACCOUNT ARTICLE.

 

3.

Quarterly within 5 business days from the beginning of each calendar quarter,
the Company shall pay to the Reinsurer the reinsurance premium as stipulated in
the REINSURANCE PREMIUM ARTICLE.

 

4.

Payment to the Company of quarterly ceded paid loss amounts due from the
Reinsurer, or payment to the Reinsurer of quarterly ceded paid loss adjustments
due from the Company, shall be in arrears and shall be made within 45 calendar
days from actual receipt by the Reinsurer of the Summary Report in paragraph
A.1, above.

B.

The Company shall furnish to the Reinsurer, upon its written request, any and
all actuarial, accounting or statistical data as may be required by the
Reinsurer for regulatory filing purposes, reserve setting or any other
reasonable purpose.

ARTICLE XVIi

COMMUTATION

A.

The Reinsurer may cancel and commute this Contract at any time with 90 calendar
days’ advance written notice by certified mail, but only in the event(s) of:

 

1.

Payment by the Reinsurer of the overall aggregate limit; or

 

2.

Failure by the Company to pay any amounts when due under this Contract, if such
default is not cured within 30 calendar days following receipt by certified mail
by the Company of notice of such default from the subscribing reinsurer.

B.

At any time after expiration or termination of this Contract the Company may
commute this Contract with 90 calendar days’ advance written notice by certified
mail, but only if the Notional Experience Account balance is greater than zero.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

20

12-27-16

 

--------------------------------------------------------------------------------

 

C.

As provided within the SPECIAL TERMINATION ARTICLE, upon the Company’s
termination of a subscribing reinsurer’s share in the Contract upon the
happening of any one of the enumerated circumstances, the Company has the
option, but not the obligation, to commute this Contract with written notice.

D.

Upon Commutation by the Reinsurer in accordance with paragraph A, above, or
Commutation by the Company in accordance with paragraph B, above, the following
shall occur:

 

1.

The Notional Experience Account balance shall be calculated, as stipulated in
the NOTIONAL EXPERIENCE ACCOUNT ARTICLE, as of the date of commutation.

 

2.

The “Commutation Settlement Amount” will be equal to the amount under paragraph
D.1, above, and the Reinsurer shall remit to the Company this Commutation
Settlement Amount within 5 U.S. business days following such calculation.

 

3.

Upon receipt of the Commutation Settlement Amount, the Company shall provide the
Reinsurer with a complete and final release of any further liability under this
Contract, or so deemed; concurrently, the Company shall release any Letters of
Credit provided by the Reinsurer under the UNAUTHORIZED REINSURANCE ARTICLE.  In
the event that any or all Letters of Credit have not been released within 5
business days of the receipt of the Commutation Settlement Amount, it is agreed
that the Reinsurer can bill the Company at any time and the Company has to pay
to the Reinsurer an annualized fee of 200 bps on the amount of any Letters of
Credit not released 5 business days after the receipt of the Commutation
Settlement Amount.

E.

Upon Commutation by the Company in accordance with paragraph C above and the
SPECIAL TERMINATION ARTICLE, the Commutation Settlement Amount shall be the
greater of the amount calculated in paragraph D or the net present value of
outstanding ceded reserves including incurred but not reported losses.

If the Reinsurer disputes the Commutation Settlement Amount established by the
Company under this paragraph E, then such dispute shall be settled by a panel of
three actuaries, one to be chosen by each party and the third by the two so
chosen. If either party refuses or neglects to appoint an actuary within 30
days, the other party may appoint two actuaries. If the two actuaries fail to
agree on the selection of a third actuary within 30 days of their appointment,
each of them shall name two, of whom the other shall decline one and the
decision shall be made by drawing lots. All the actuaries shall be Fellows of
the Casualty Actuarial Society or members of the American Academy of Actuaries.
All of the actuaries shall be independent of either party to this Contract. Each
party shall bear the cost of their appointed actuary (or actuary appointed for
them if they fail to make a timely appointment) and shall share the cost evenly
of the third actuary.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

21

12-27-16

 

--------------------------------------------------------------------------------

 

The settlement agreed upon by a majority of the panel of actuaries shall be
final and binding on both parties and set forth in a sworn written document
expressing their professional opinion that said value is fair for the complete
mutual release of all liabilities in respect of such reserves.

ARTICLE XVIIi

NOTIONAL EXPERIENCE ACCOUNT

As of the close of each calendar quarter, and at any other time as stipulated in
the COMMUTATION ARTICLE, the subscribing reinsurer shall calculate the value of
the Notional Experience Account as follows:

 

1.

100% of the balance of the Notional Experience Account from the immediately
preceding calendar quarter (at the Inception Date of this Contract, the starting
balance is zero); less

 

2.

100% of the Company’s Ultimate Net Loss paid by the Reinsurer since the
preceding calendar quarter; plus

 

3.

The Reinsurance Premium received by the Reinsurer since the preceding calendar
quarter; less

 

4.

The Ceding Commission paid by the Reinsurer since the preceding calendar
quarter; less

 

5.

The Reinsurer’s fixed expenses at a rate of 22.5% of (3); plus

 

6.

The interest credit since the preceding calendar quarter. Such interest credit
shall be equal to the result of the “interest crediting rate” applied to the
quarter end sum of [1 minus 2 plus 3 minus 4 minus 5].

The interest crediting rate shall be equal to one fourth (0.25) of:

 

a.

The five (5) year U.S. Treasury note rate as published in the Wall Street
Journal on the first business day of each Contract Year minus fifty (50) basis
points if the subscribing reinsurer elects to receive premium on a funds
transferred basis, or

 

b.

The greater of the five (5) year U.S. Treasury note rate as published in the
Wall Street Journal on the first business day of each Contract Year minus fifty
(50) basis points, or 4.0% if the subscribing reinsurer elects the provisions of
the FUNDS WITHHELD ACCOUNT ARTICLE.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

22

12-27-16

 

--------------------------------------------------------------------------------

 

article Xix

Annuities at the Company’s Option

A.

Whenever the Company is required, or elects, to purchase an annuity or to
negotiate a structured settlement, either in satisfaction of a judgment or in an
out-of-court settlement or otherwise, the cost of the annuity or the structured
settlement, as the case may be, shall be deemed part of the Company’s Ultimate
Net Loss.

B.

The terms “annuity” or “structured settlement” shall be understood to mean any
insurance policy, lump sum payment, agreement or device of whatever nature
resulting in the payment of a lump sum by the Company in settlement of any or
all future liabilities which may attach to it as a result of an occurrence.

C.

In the event the Company purchases an annuity which inures in whole or in part
to the benefit of the Reinsurer, it is understood that the liability of the
Reinsurer is not released thereby.  In the event the Company is required to
provide benefits not provided by the annuity for whatever reason, the Reinsurer
shall pay its share of any loss.

ARTICLE XX

SUNSET

Seven (7) years after the expiration of this Contract (i.e., January 1, 2027),
the Company shall advise the Reinsurer of any Loss Occurrences attaching to this
Contract which have not been finally settled and which may result in a claim by
the Company under this Contract.  No liability shall attach hereunder for any
claim or claims not reported to the Reinsurer within this 7‑year period.  If a
loss arising out of a Loss Occurrence is reported during this period, all losses
arising out of the same Loss Occurrence shall be deemed reported under this
paragraph regardless of when notification of loss is provided.

If the Notional Experience Account balance is positive and the Company does not
commute this Contract on or before December 31, 2026, the Company shall pay to
the Reinsurer in cash each January 1, beginning January 1, 2027, an annual
charge equal to the greater of i) $100,000 or ii) 1% of the ceded loss at the
preceding December 31st.

ARTICLE XXi

Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company will be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract and for purposes of remitting or receiving any
monies due any party.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

23

12-27-16

 

--------------------------------------------------------------------------------

 

article xxii

subrogation

The Reinsurer shall be credited with subrogation or salvage recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less Loss Adjustment
Expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder.  Subrogation
or salvage recoveries thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss.  The
Company, at its sole option and discretion, may enforce its rights to
subrogation relating to any loss, a part of which loss was sustained by the
Reinsurer, and may prosecute all claims arising out of such rights.

article XXIii

Errors and Omissions

Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, provided such omission or error is
rectified upon discovery.

article XXiv

OFFSET

The Company and each subscribing reinsurer may offset any balance or amount due
from one party to the other under this Contract or any other contract heretofore
or hereafter entered into between the Company and such subscribing Reinsurer,
whether acting as assuming reinsurer or ceding company.  The party asserting the
right of offset may exercise such right any time whether the balances due are on
account of premiums or undisputed losses or otherwise.

article XXv

Currency

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

24

12-27-16

 

--------------------------------------------------------------------------------

 

article XXVi

TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

article XXVii

FEDERAL EXCISE TAX

(Applicable to those subscribing reinsurers who are domiciled outside the United
States of America, excepting subscribing reinsurers exempt from Federal Excise
Tax.)

A.

The subscribing reinsurer has agreed to allow for the purpose of paying the
Federal Excise Tax the applicable percentage of the premium payable hereon (as
imposed under Section 4371 of the Internal Revenue Code) to the extent such
premium is subject to the Federal Excise Tax.

B.

In the event of any return of premium becoming due hereunder the subscribing
reinsurer will deduct the applicable percentage from the return premium payable
hereon and the Company or its agent should take steps to recover the tax from
the United States Government.

article XXVIii

Foreign account Tax Compliance Act (“FATCA”)

A.

The Reinsurer hereby acknowledges the requirements of Sections 1471-1474 U.S.
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other guidance issued from time to time thereunder (“FATCA”) and the obligation
to provide to the Company and the intermediary. a valid Internal Revenue Service
(“IRS”) Form W8-BEN-E, W-9 or other documentation meeting the requirements of
the FATCA regulations to establish they are not subject to any withholding
requirement pursuant to FATCA (the “Required Documentation”).

B

The Reinsurer shall notify the Company and the intermediary in writing (by
electronic mail, certified mail or overnight mail using a nationally recognized
overnight delivery service) in the event the Reinsurer is not compliant with
FATCA.  If the Reinsurer has not provided the Company and the intermediary with
the Required Documentation thirty (30) days prior to any premium due date, or
becomes non-compliant with FATCA at any later date, the Withholding Agent [as
defined in U.S. Treasury Regulation Section 1.1471-1(b)(147)] shall withhold
thirty percent (30%) of any premium payment to the Reinsurer under this Contract
and shall promptly notify the Reinsurer of such withholding
(“Withholding”).  The Reinsurer hereby agrees to such Withholding.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

25

12-27-16

 

--------------------------------------------------------------------------------

 

C.

In the event the Reinsurer is subject to Withholding as set forth under FATCA,
the Reinsurer continues to remain fully liable for all of its obligations under
this Contract.  The Withholding under paragraph B above does not constitute a
breach of contract, any premium payment condition, warranty or other clause of
this Contract.  Reinsurer(s) subject to Withholding may not terminate, cancel,
revoke or restrict this Contract, may not terminate, cancel, revoke or restrict
coverage under this Contract in any manner and may not deny, refuse, restrict or
delay payment of any claim under this Contract or invoke any interest, penalty
or other late payment provision hereunder, based on the Withholding.
Reinsurer(s) subject to Withholding shall be liable under this Contract as if no
Withholding had been made.

D.

Amounts deducted or withheld as Withholding are not subject to offset. Offset
rights, if any, under this Contract are hereby amended in accordance with the
terms of this Article.

E.

The Reinsurer shall indemnify the Company and its agents for any and all
liability, expense, interest or penalty the Company and its agents incur, based
upon, arising from or in connection with (i) any inaccurate or invalid Required
Documentation; or (ii) any violation by the Reinsurer of FATCA.  Such indemnity
shall survive the expiration or termination of this Contract.

article xxix

UNAUTHORIZED REINSURANCE

(Applies only to a subscribing reinsurer who does not qualify for full credit
with any insurance regulatory authority having jurisdiction over the Company’s
reserves.)

A.

As regards Policies or bonds issued by the Company coming within the scope of
this Contract, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for losses covered
hereunder which it shall be required by law to set up, it will forward to the
subscribing reinsurer a statement showing the proportion of such reserves which
is applicable to the subscribing reinsurer.  The subscribing reinsurer hereby
agrees to fund such reserves in respect of known outstanding losses that have
been reported to the subscribing reinsurer and allocated loss adjustment expense
relating thereto, losses and allocated loss adjustment expense paid by the
Company but not recovered from the subscribing reinsurer, plus reserves for
losses incurred but not reported as per the Company’s statutory accounts,
unearned premium and any positive Notional Experience Account balance accrued by
the Company, as shown in the statement prepared by the Company (hereinafter
referred to as “subscribing reinsurer’s obligations”) by funds withheld, cash
advances, qualified trust, or a Letter of Credit.  The subscribing reinsurer
shall have the option of determining the method of funding provided it is
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves.  All costs associated with the method of funding shall be
borne solely by the subscribing reinsurer.  However, where the subscribing
reinsurer elects and continues to fund under the FUNDS WITHHELD ACCOUNT article,
the Company shall bear the cost associated with any funding that is required in
excess of the funds withheld account.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

26

12-27-16

 

--------------------------------------------------------------------------------

 

B.

When funding by a Letter of Credit, the subscribing reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional Letter of Credit issued by a bank and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over the
Company’s reserves in an amount equal to the subscribing reinsurer’s proportion
of said reserves.  Such Letter of Credit shall be issued for a period of not
less than one year, and shall be automatically extended for one year from its
date of expiration or any future expiration date unless 30 days (60 days where
required by insurance regulatory authorities) prior to any expiration date the
issuing bank shall notify the Company by certified or registered mail that the
issuing bank elects not to consider the Letter of Credit extended for any
additional period.

C.

The subscribing reinsurer and Company agree that the Letters of Credit provided
by the subscribing reinsurer pursuant to the provisions of this Contract may be
drawn upon at any time, notwithstanding any other provision of this Contract,
and be utilized by the Company or any successor, by operation of law, of the
Company including, without limitation, any liquidator, rehabilitator, receiver
or conservator of the Company for the following purposes, unless otherwise
provided for in a separate Trust Agreement:

 

1.

To reimburse the Company for the subscribing reinsurer’s obligations, the
payment of which is due under the terms of this Contract and which has not been
otherwise paid;

 

2.

To make refund of any sum which is in excess of the actual amount required to
pay the subscribing reinsurer’s obligations under this Contract;

 

3.

To fund an account with the Company for the subscribing reinsurer’s
obligations.  Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the subscribing reinsurer;

 

4.

To pay the subscribing reinsurer’s share of any other amounts the Company claims
are due under this Contract.

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for subparagraph 1 or 3 or, in the case of
subparagraph 4, the actual amount determined to be due, the Company shall
promptly return to the subscribing reinsurer the excess amount so drawn.  All of
the foregoing shall be applied without diminution because of insolvency on the
part of the Company or the subscribing reinsurer.

D.

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

27

12-27-16

 

--------------------------------------------------------------------------------

 

E.

At quarterly intervals and immediately following each reinsurance premium
payment, the Company shall prepare a specific statement of the subscribing
reinsurer’s obligations, for the sole purpose of amending the Letter of Credit
as set forth in subparagraphs 1 and 2 below.  For avoidance of doubt, the
subscribing reinsurer’s obligation under this paragraph E shall include any
positive balance of the Notional Experience Account as calculated under the
NOTIONAL EXPERIENCE ACCOUNT ARTICLE:

 

1.

If the statement shows that the subscribing reinsurer’s obligations exceed the
balance of credit as of the statement date, the subscribing reinsurer shall,
within 30 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference.

 

2.

If, however, the statement shows that the subscribing reinsurer’s obligations
are less than the balance of credit as of the statement date, the Company shall,
within 30 days after receipt of written request from the subscribing reinsurer,
release such excess credit by agreeing to secure an amendment to the Letter of
Credit reducing the amount of credit available by the amount of such excess
credit.

F.

With regard to funding in whole or in part by any Trust Account, it is agreed
that the subscribing Reinsurer shall enter into a trust agreement and establish
a Trust Account hereunder for the sole benefit of the Company with a trustee
(“Trustee”).  The Trustee and the trust agreement shall comply with all
applicable requirements of regulatory authorities having jurisdiction over the
Company.

G.

The Reinsurer agrees that the assets deposited into the Trust Account shall
consist only of currency of the United States of America, certificates of
deposit issued by a United States bank and payable in United States legal
tender, and investments of the types specified in paragraphs (1), (2), (3), (8)
and (10) of Section 1404(a) of the New York Insurance Law, provided such
investments are issued by an institution that is not the parent, subsidiary or
affiliate of either the Grantor or the Beneficiary (“Authorized Investments”).

H.

The Reinsurer, prior to depositing assets with the Trustee, shall execute all
assignments and endorsements in blank, and shall transfer legal title to the
Trustee of all shares, obligations or any other assets requiring assignments, in
order that the Company, or the Trustee upon direction of the Company, may
whenever necessary negotiate any such assets without consent or signature from
the Reinsurer or any other entity.

I.

The Reinsurer shall deposit in the Trust Account Authorized investments at least
equal in value to one hundred percent (100%) of the Reinsurer’s Obligations
(less the value of the balance of credit available under any Letter(s) of
Credit).

J.

At quarterly intervals and immediately following each reinsurance premium
payment, the Company shall determine if the Trust Account is adequately funded
with respect to the Company’s liabilities reinsured under the Contract.  If the
Company determines that the fair market value of the Authorized Investments held
in the Trust Account is less than one hundred percent (100%) of the Reinsurer’s
Obligations, the Company shall send the Reinsurer a notice specifying the amount
of the inadequacy and the Reinsurer shall deposit such amount in the Trust
Account within 30 days of receipt of such notice.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

28

12-27-16

 

--------------------------------------------------------------------------------

 

K.

All settlements of account under the Trust Agreement between the Company and
Reinsurer shall be made in cash or its equivalent.

L.

The Reinsurer and the Company agree that the assets in the Trust Account may be
withdrawn by the Company at any time, notwithstanding any other provisions in
the Contract, provided such assets are applied and utilized by the Company or
any successor of the Company by operation of law, including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, without
diminution because of the insolvency of the Company or the Reinsurer, only for
the following purposes:

 

1.

To reimburse the Company for the Reinsurer’s share of the Obligations paid by
the Company under the terms and provisions of the reinsured policies;

 

2.

To fund an account specifically established by the Company in an amount at least
equal to the deduction, for reinsurance ceded, from the Company’s liabilities
ceded under this Contract.  Such amount shall include, but not be limited to,
amounts for policy reserves, and reserves for claims and losses incurred
(including losses incurred but not reported); and

 

3.

To pay any other amounts, consistent with the terms of this Contract, which the
Company has calculated to be due to it.

M.

If and to the extent that the laws and regulations governing the Company’s right
to obtain statutory financial statement credit for the reinsurance provided
pursuant to this Contract are amended such that the Reinsurer is no longer
required to secure 100% of its share of the Obligations, the Company
acknowledges and agrees that the Reinsurer’s obligation to provide such security
shall immediately and automatically be reduced to the extent permitted by such
amended laws and regulations.

article xxx

NET RETAINED LINES

A.

This Contract applies only to that portion of any Policy which the Company
retains net for its own account and, in calculating the amount of any loss
hereunder and also in computing the amount or amounts in excess of which this
Contract attaches, only loss or losses in respect of business covered which the
Company retains net for its own account shall be included.

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

29

12-27-16

 

--------------------------------------------------------------------------------

 

article Xxxi

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

article xXXii

Severability

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws or  regulations of any state, such provision shall be considered void
in such state, but this shall not affect the validity or enforceability of any
other provision of this Contract or the enforceability of such provision in any
other jurisdiction.

article xXXiii

Governing Law

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Nebraska, exclusive of that state’s
rules with respect to conflicts of law, except as to rules with respect to
credit for reinsurance in which case the applicable rules of all states shall
apply.

article XXXiv

Access to Records

The Reinsurer or its designated representatives shall have access to and can
make reasonable copies of the books and records of the Company on matters
relating to this reinsurance at all reasonable times for the purpose of
obtaining information concerning this Contract or the subject matter hereof.

article XXXv

CONFIDENTIALITY

A.

The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract (“Confidential Information”) are proprietary and confidential to the
Company.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

30

12-27-16

 

--------------------------------------------------------------------------------

 

B.

Absent the prior written consent of the Company, the Reinsurer will not disclose
any Confidential Information to any third parties, except when:

 

1.

The disclosure is to professional advisors, statutory auditors, legal advisors
or to authorized agents of the Reinsurer performing underwriting, claim
handling, pricing, placement and/or evaluation services for the Reinsurer; or

 

2.

The Confidential Information is publicly known or has become publicly known
through no unauthorized act of the Reinsurer; or

 

3.

Required by retrocessionaires subject to the business ceded to this Contract; or

 

4.

Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

5.

Required by auditors performing an audit of the Reinsurer’s records in the
normal course of business.

C.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

D.

Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process, or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company by written or electronic mail, reasonable advance notice of same prior
to such release or disclosure and to use their reasonable best efforts to assist
the Company in maintaining the confidentiality provided for in this Article.

E.

The provisions of this Article will extend to the officers, directors,
shareholders, and employees of the Reinsurer and its affiliates, who have
received Confidential Information in accordance with this Contract and will be
binding upon their successors and assigns.

F.

The Reinsurer acknowledges that any unauthorized disclosure of Confidential
Information may cause irreparable harm to the Company.  If Confidential
Information is acquired by or made available to an unauthorized third party due
the Reinsurer’s breach of this Article, the Reinsurer shall notify the Company
immediately and the Company shall be entitled to seek specific performance,
including immediate issuance of a temporary restraining order or preliminary
injunction.  The Company shall be entitled to seek damages, attorney’s fees and
costs, and any other remedies available under the law due to the Reinsurer’s
breach of this Article.  The Company may concurrently or alternatively seek
legal relief by way of arbitration as provided for in this Contract.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

31

12-27-16

 

--------------------------------------------------------------------------------

 

article XXXvi

INSOLVENCY

A.

In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor, with reasonable provision for verification, on the basis of the
liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator or statutory successor
of the Company has failed to pay all or a portion of any claim.  It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company indicating the Policy or bond reinsured which claim
would involve a possible liability on the part of the Reinsurer within a
reasonable time after such claim is filed in the conservation or liquidation
proceeding or in the receivership, and that during the pendency of such claim,
the Reinsurer may investigate such claim and interpose, at its own expense, in
the proceeding where such claim is to be adjudicated, any defense or defenses
that it may deem available to the Company or its liquidator, receiver,
conservator or statutory successor.  The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the Company
as part of the expense of conservation or liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.

B.

Where two or more subscribing reinsurers are involved in the same claim and a
majority in interest elect to interpose defense to such claim, the expense shall
be apportioned in accordance with the terms of this Contract as though such
expense had been incurred by the Company.

C.

It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or 2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such Policy obligations of
the Company as direct obligations of the Reinsurer to the payee under such
Policies and in substitution for the obligations of the Company to such payees.

D.

In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

32

12-27-16

 

--------------------------------------------------------------------------------

 

article XXXvii

Arbitration

A.

As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators.  Notice requesting arbitration will be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

B.

The Company shall have the option to either litigate or arbitrate where:

 

1.

The Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith; or

 

2.

The Reinsurer experiences any of the circumstances set forth in subparagraphs 1
through 7 of paragraph A of the SPECIAL TERMINATION ARTICLE.

C.

One arbitrator shall be appointed by each party.  If either party fails to
appoint its arbitrator within 30 days after being requested to do so by the
other party, the latter, after 10 days’ notice by certified mail or reputable
courier as provided above of its intention to do so, may appoint the second
arbitrator.

D.

The two arbitrators shall, before instituting the hearing, appoint an impartial
third arbitrator who shall preside at the hearing.  Should the two arbitrators
fail to choose the third arbitrator within 30 days of the appointment of the
second arbitrator, the parties shall appoint the third arbitrator pursuant to
the AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS) Umpire
Selection Procedure. All arbitrators shall be disinterested active or former
senior executives of insurance or reinsurance companies or Underwriters at
Lloyd’s, London.

E.

Within 30 days after notice of appointment of all arbitrators, the panel shall
meet and determine timely periods for briefs, discovery procedures and schedules
for hearings.  The panel shall be relieved of all judicial formality and shall
not be bound by the strict rules of procedure and evidence.  Unless the panel
agrees otherwise, arbitration shall take place in Omaha, Nebraska but the venue
may be changed when deemed by the panel to be in the best interest of the
arbitration proceeding.  Insofar as the arbitration panel looks to substantive
law, it shall consider the law of the State of Nebraska.  The decision of any
two arbitrators when rendered in writing shall be final and binding.  The panel
is empowered to grant interim relief as it may deem appropriate.

F.

In the event an arbitrator is unable to serve due to death, disability or other
incapacity, a replacement arbitrator shall be chosen in accordance with the
procedures set forth in this Article for the original selection of the
arbitrator appointed and the newly constituted panel shall take all necessary
and/or reasonable measures to continue the arbitration proceedings without
additional delay.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

33

12-27-16

 

--------------------------------------------------------------------------------

 

G.

This Contract shall be interpreted as an honorable engagement rather than merely
as a legal obligation.  The panel shall make its decision considering the custom
and practice of the applicable insurance and reinsurance business as promptly as
possible following the termination of the hearings.  Judgment upon the award may
be entered in any court having jurisdiction thereof.

H.

Arbitration proceedings are subject to consolidation as follows:

 

1.

Single contract, multiple reinsurers, common issue:  If more than one Reinsurer
is involved in arbitration where there are common questions of law or fact and a
possibility of conflicting awards or inconsistent results, all such Reinsurers,
at the Company’s request, shall be joined in a single arbitration proceeding and
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the Reinsurers
constituting the one party; provided, however, that nothing therein shall impair
the rights of such Reinsurers to assert several, rather than joint defenses or
claims, nor be construed as changing the liability of the Reinsurers under the
terms of this Contract from several to joint.

 

2.

Single reinsurer, multiple contracts, common issue:  If any Reinsurer to this
Contract has subscribed to other reinsurance contracts with the Company, under
which a dispute has arisen where there are common questions of law or fact with
the dispute being arbitrated under this Contract and a possibility of
conflicting awards or inconsistent results, the Reinsurer, at the Company’s
request, shall arbitrate all such reinsurance disputes involving the same loss
or common questions of law or fact in one consolidated proceeding, subject to
the provisions of this Article.

 

3.

Single reinsurer, multiple contracts:  If any Reinsurer to this Contract has
subscribed to other reinsurance contracts with the Company and various disputes
have arisen under such contracts, regardless of whether or not there are common
questions of law or fact, if mutually agreed to by the parties hereto, the
parties shall arbitrate all reinsurance disputes in one consolidated proceeding,
subject to the provisions of this Article.

The agreement to consolidate disputes under this Contract and one or more other
reinsurance contracts will supersede all other reinsurance contracts entered
into between the Company and the Reinsurer, regardless of whether any other
reinsurance contract may require or address consolidation.

I.

Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the cost of the third arbitrator.  The
remaining costs of the arbitration shall be allocated by the panel.  The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys’ fees, to the extent
permitted by law.  However, the panel may not award any Exemplary or Punitive
Damages and Enhanced Compensatory Damages.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

34

12-27-16

 

--------------------------------------------------------------------------------

 

article XXXViii

expedited Arbitration

A.

Notwithstanding the provisions of the ARBITRATION ARTICLE, in the event an
amount in dispute hereunder is $500,000 or less, the Company may elect to
require an expedited arbitration process with the use of a single
arbitrator.  The arbitrator will be chosen in accordance with the procedures for
selecting an arbitrator in force on the date the arbitration is demanded,
established by the AIDA Reinsurance and Insurance Arbitration Society – U.S.
(ARIAS).  

B.

Each party’s case will be submitted to the arbitrator within 100 days of the
date of determination of the arbitrator.  Discovery will be limited to
exchanging only those documents directly relating to the issue in dispute,
subject to a limit of two discovery depositions from each party, unless
otherwise authorized by the arbitrator upon a showing of good cause.

C.

Within 120 days of the date of determination of the arbitrator, the hearing will
be completed and a written award will be issued by the arbitrator.  The
arbitrator will have all the powers conferred on the arbitration panel as
provided in the ARBITRATION ARTICLE, and said Article will apply to all matters
not specifically addressed above.

article xxxix

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities.  This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE.)

A.

In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United States. 
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.  The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against it upon this Contract, and shall abide by the final decision
of such court or of any appellate court in the event of an appeal.  The validity
and/or enforceability of any arbitration award or judgment obtained in the
United States shall not be contested by the Reinsurer in any jurisdiction
outside of the United States.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

35

12-27-16

 

--------------------------------------------------------------------------------

 

B.

Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, or another party specifically
designated by the Reinsurer in its Interests and Liabilities Agreement attached
hereto. 

C.

Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

D.

The individual named in Paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

1.

where the address designated in, or pursuant to paragraph B is invalid; or

 

2.

to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

article Xl

Mode of Execution

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures.  The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this
Contract.  This Contract may be executed in one or more counterparts, each of
which, when duly executed, shall be deemed an original.

ARTICLE Xli

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder.  There are no understandings
between the parties other than as expressed in this Contract.  Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

36

12-27-16

 

--------------------------------------------------------------------------------

 

articlE xlII

INTERMEDIARY

Willis Re Inc. is hereby recognized as the intermediary negotiating this
Contract and through whom all communications, including but not limited to
accounts, claim information, funds and inquiries, to the Company or the
Reinsurer shall be transmitted.  Payments by the Company to Willis Re Inc. shall
be deemed to constitute payment to the Reinsurer and payments by the Reinsurer
to Willis Re Inc. shall be deemed to constitute payment to the Company only to
the extent that such payments are actually received by the Company.

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this __________________ day of ____________________________________,
20___.

AMERICAN INTERSTATE INSURANCE COMPANY

SILVER OAK CASUALTY, INC.

AMERICAN INTERSTATE INSURANCE COMPANY OF TEXAS

 

By

 

 

Printed Name

 

 

Title

 

 

 

 

 

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

37

12-27-16

 

--------------------------------------------------------------------------------

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE - U.S.A.

(1) This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.

(2) Without in any way restricting the operation of paragraph (1) of this Clause
it is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

Limited Exclusion Provision.*

I.

It is agreed that the policy does not apply under any liability coverage,

 

to

(injury, sickness, disease, death or destruction,

(bodily injury or property damage

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either

(a) become effective on or after 1st May, 1960, or

(b) become effective before that date and contain the Limited Exclusion
Provision set out above;

provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

1

12-20-16

 

--------------------------------------------------------------------------------

 

(3) Except for those classes of policies specified in Clause II of paragraph (2)
and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

Broad Exclusion Provision.*

It is agreed that the policy does not apply:

I.

Under any Liability Coverage, to (injury, sickness, disease, death or
destruction

(bodily injury or property damage

(a) with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect
to which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision

 

relating to

(immediate medical or surgical relief,

(first aid,

to expenses incurred with respect

 

to

(bodily injury, sickness, disease or death

(bodily injury

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

III.

Under any Liability Coverage to    (injury, sickness, disease, death or
destruction

(bodily injury or property damage

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

2

12-20-16

 

--------------------------------------------------------------------------------

 

resulting from the hazardous properties of nuclear material, if

(a) the nuclear material (1) is at any nuclear facility owned by, or operated by
or on behalf of, an insured or (2) has been discharged or dispersed therefrom;

(b) the nuclear material is contained in spent fuel or waste at any time
possessed, handled, used, processed, stored, transported or disposed of by or on
behalf of an insured; or

(c) the (injury, sickness, disease, death or destruction

(bodily injury or property damages

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only  to

(injury to or destruction of property at such nuclear facility

(property damage to such nuclear facility and any property thereat.

 

IV.

As used in this endorsement:

“Hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material,” “special nuclear material,” and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

(a)any nuclear reactor,

(b)any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

(c)any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

(d)any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste,

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

3

12-20-16

 

--------------------------------------------------------------------------------

 

and includes the site on which any of the foregoing is located, all operations
conducted on such site and all premises used for such operations; “nuclear
reactor” means any apparatus designed or used to sustain nuclear fission in a
self-supporting chain reaction or to contain a critical mass of fissionable
material;

(With respect to injury to or destruction of property, the word “injury” or
“destruction”

(“property damage” includes all forms of radioactive contamination of property

(includes all forms of radioactive contamination of property.

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts,

until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

(4) Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association of the Independent Insurance Conference of Canada.

*NOTE:  The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

21/9/67

N.M.A. 1590

BRMA 35A

 

American Interstate Insurance Company

 

 

13215N17 (Eff: 1-1-17)

 

 

Casualty Excess of Loss Contract

4

12-20-16

 